Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 1 of 45 PageID 7




                EXHIBIT 1




                                                         Exhibit 1
11/6/2019                                                                 Details
                Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                    Page 2 of 45 PageID 8




        Case Information

        DC-19-05319 | PAULA MCCAULEY vs. The Kroger Co.

        Case Number                               Court                              Judicial Officer
        DC-19-05319                               162nd District Court               MOORE, MARICELA
        File Date                                 Case Type                          Case Status
        04/12/2019                                PROPERTY                           OPEN




        Party

        PLAINTIFF                                                                    Active Attorneys 
        MCCAULEY, PAULA                                                              Lead Attorney
                                                                                     MCCAFFITY, SEAN J
                                                                                     Retained



                                                                                     Attorney
                                                                                     RISINGER, ALEXANDRIA M
                                                                                     Retained




        DEFENDANT                                                                    Active Attorneys 
        The Kroger Co.                                                               Lead Attorney
                                                                                     ORMOND, JOHN JACK
          Aliases
                                                                                     Retained
          DBA KROGER STORE AND KROGER TEXAS L.P.
          DBA KROGER STORE
        Address
        SERVING CORPORATION SERVICE COMPANY
        211 E 7TH ST STE620
        AUSTIN TX 78701




        Events and Hearings


            04/12/2019 NEW CASE FILED (OCA) - CIVIL



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       1/4
11/6/2019                                                                 Details
                Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                    Page 3 of 45 PageID 9
            04/12/2019 ORIGINAL PETITION 


            ORIGINAL PETITION


            04/12/2019 ISSUE CITATION 


            ISSUE CITATION

              Comment
              ESERVE- PUT IN PROCESS QUE 4-15-2019


            04/12/2019 JURY DEMAND 


            JURY DEMAND


            04/15/2019 CITATION 


            Anticipated Server
            ESERVE

            Anticipated Method
            Actual Server
            OUT OF COUNTY

            Returned
            05/21/2019
            Comment
            ESERVE


            05/17/2019 ORIGINAL ANSWER - GENERAL DENIAL 


            Ans. Orig. (05-17-19).pdf


            05/21/2019 RETURN OF SERVICE 


            EXECUTED CITATION - THE KROGER CO.

              Comment
              EXECUTED CITATION - THE KROGER CO.


            05/22/2019 SCHEDULING ORDER 


            SCHEDULING ORDER

              Comment
              LEVEL 3


            06/19/2019 AMENDED PETITION 


            2019.06.19 1st Amend POP.pdf


            08/09/2019 CORRESPONDENCE - LETTER TO FILE 


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     2/4
11/6/2019                                                                 Details

            Ntc Case   3:19-cv-02673-D
                of Agreed                      Document 1-2 Filed 11/08/19
                          Mediator (08-09-19).pdf                                   Page 4 of 45 PageID 10
              Comment
              RE: NOTICE OF AGREED MEDIATOR


            09/24/2019 CORRESPONDENCE - LETTER TO FILE 


            2019-09-23 Court.mediator ltr.pdf

              Comment
              MEDIATOR


            05/19/2020 Jury Trial - Civil 


            162nd Cover Letter

            162nd Cover Letter

            162nd Cover Letter

            Judicial Officer
            MOORE, MARICELA

            Hearing Time
            9:00 AM




        Financial

        No financial information exists for this case.




        Documents


            ORIGINAL PETITION
            JURY DEMAND

            ISSUE CITATION
            Ans. Orig. (05-17-19).pdf

            162nd Cover Letter
            162nd Cover Letter

            162nd Cover Letter

            EXECUTED CITATION - THE KROGER CO.
            SCHEDULING ORDER

            2019.06.19 1st Amend POP.pdf
            Ntc of Agreed Mediator (08-09-19).pdf

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      3/4
11/6/2019                                                                                                                                                                                Details
                          Case 3:19-cv-02673-D                                                                   Document 1-2 Filed 11/08/19 Page 5 of 45 PageID 11
       I        2019-09-23                      Court.mediator ltr.pdf
       .........................................................................................................................................................................................................................................................................................................................................   .
                                                                                                                                                                                                                                                                                                                                                   ,(




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                                                                                                                                                                                                                                                                 4/4
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 6 of 45 PageID 12




                EXHIBIT 2




                                                          Exhibit 2
            Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                               Page 7 of 45 PageID 13




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19723285
Notice of Service of Process                                                                            Date Processed: 04/29/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co.
Title of Action:                              Paula McCauley vs. The Kroger Co.
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Dallas County District Court, TX
Case/Reference No:                            DC-19-05319
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/29/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Sean J. McCaffity
                                              214-720-0720

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                     Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                       Page 8 of 45 PageID 14




FORM NO. 353-3- CITATION                                                                                                  ESERVE
THE STATE OF TEXAS                                                                                                   CITATION
To:
        THE KROGER CO.
                                                                                                                    DC-19-05319
        D/B/A KROGER STORE AND KROGER TEXAS, LP. DIB/A KROGER STORE
        SERVING CORPORATION SERVICE COMPANY
        211 E 7TH ST STE620
                                                                                                                    PAULA MCCAULEY
        AUSTIN TX 78701                                                                                                        vs.
                                                                                                                    THE KROGER CO.
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the                   ISSUED THIS
expiration of twenty days after you were served this citation and petition, a default judgment may be          15th day of April, 2~19
taken against you. Your answer should be addressed to the clerk of the 162nd District Court at 600
Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                  FELICIA PITRE
Said Plaintiff being PAULA MCCAULEY                                                                           · Clerk District Courts,
                                                                                                                Dallas County, Texas
Filed in said Court 12th day of April, 2019 against

THE KROGER CO. DIB/A KROGER STORE AND KROGER TEXAS, LP. D/B/A KROGER                                       By: KARl MALONE, Deputy
STORE

For Suit, said suit being numbered DC-19-05319, the nature of which demand is as follows:                      Attorney for Plaintiff
Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                         SEAN J MCCAFFITY
accompanies this citation. If this citation is not served, it shall be returned unexecuted.                 SOMMERMAN MCCAFFITY &
                                                                                                                   QUESADALLP
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                3811 TURTLE CREEK BLVD
Given under my hand and the Seal of said Court at office this 15th day of April, 2019.                               SUITE 1400
                                                                                                                 DALLAS TX 75219
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                        214-720-0720
                               (" .IIA~                                                                        Smccaffity@textrial.com
                             ___u__
                        By__~~   1 ___________________,Deputy
KARl MALONE
                                                                                                              DALLAS COUNTY
                                                                                                                .          .       .


                                                                                                                SERVICE FEES
                                                                                                                     :NOT
                                                                                                                      ..  PAID,
                                                                                                                           .   .       .. . .
                           Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                                        Page 9 of 45 PageID 15



                                                                       OFFICER'S RETURN
Case No.: DC-19-05319

Court No.l62nd District Court

Style: PAULA MCCAULEY

vs.

The Kroger Co.

Came to hand on the                      day of _ _ _ _ _ _ _ _, 20                    at             o'clock'-------··M. Executed at _ _ _ _ _ _ _ _ _ _ _ __
within the County of                                   at _ _ _ _ _ o'clock _ _ _ .M. on the _ _ _ _ _ _ _day of.___________________,

20                     by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was ---'--miles and my fees are as follows: To certify which witness my hand.


                              For serving Citation          $_ _ _ _

                                For mileage                  $_ __                          of'----_ _ _ _ _ _ _County, _ _ _ _ _ _ __

                                For Notary                   $_ _ __                        By_ _ _ _ _ _ _ _ _ _ _ _ _ _~Deputy

                                                              (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said._ _ _ _ _ _ _ _ _ _ _before me this_ _ _day of _ _ _ _ _ _ _ _ _ , 20_ __

to certify which witness my hand and seal of office.




                                                                                            Notary Public_ _ _ _ _ _ _ _County_ _ _ _ _ __
                                                                                                                             FILED
          Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                    Page 10 of 45 PageID 16            DALLA.S COUNTY
                                                                                                                 4/12/2019 2:28PM
,J   CIT/ ESERVE                                                                                                    FELICIA PITRE
                                                                                                                 DISTRICT CLERK

      JURY DEMAND                                             DC-19-05319                            JAVIER HERNANDEZ

                                           CAUSE NO. _ _ _ _ __

         PAULA MCCAULEY                    §                           IN THE DISTRICT COURT
             Plaintiff,                    §
                                           §
         v.                                §                           DALLASCOUNTY,TEXAS
                                           §
         THE KROGER CO. D/B/A KROGER STORE §
         AND KROGER TEXAS, L.P.            §
         DIBIA KROGER STORE                §
               Defendants.                ·§                                  JUDICIAL DISTRICT


                                      PLAINTIFF'S ORIGINAL PETITION
         TO THE HONORABLE WDGE OF SAID COURT:

                 NOW COMES Paula McCauley, Plaintiff, and files this her Plaintiffs Original Petition

         complaining of The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store
                                                                 I



         (hereinafter referred to as "Defendants"), and would respectfully show unto the Court as follows:


                                        I. DISCOVERY CONTROL PLAN

                 1.1     Pursuant to Rule 190 et seq of the Texas Rules of Civil Procedure, Plaintiff requests

         a Level III discovery control plan.

                                         IT. REQUEST FOR DISCLOSURE

                2.1     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests

         Defendants to disclose, within fifty (50) days of service of this request, the information and

         material described in Rule 194.2 of the Texas Rules of Civil Procedure. Plaintiff specifically

         requests the responding party to produce responsive documents at the undersigned law offices

         within fifty (50) days of service of this request.




         PLAINTIFF'S ORIGINAL PETITION- PAGE 1
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                     Page 11 of 45 PageID 17




                                        III. NOTICE OF INTENT

       3.1     Plaintiff gives notice of intent to utilize items produced by Defendants in discovery

in the trial of this matter, and the authenticity of such items is self-proven per Texas Rule of Civil

Procedure 193.7.

                                IV. MINIMUM JURISDICTION

       4.1     The amount in controversy, exclusive of interest and costs, is in excess of the

minimum jurisdictional limits of this Court.

                                           V.PARTIES

       5.1     The Kroger Co. d/b/a Kroger Store is a foreign for-profit corporation organized

under the laws of the State of Ohio, and doing business in Dallas County, Texas. Service of process

may be had upon Defendant The Kroger Co. d/b/a Kroger Store by serving a citation on its

registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7thStreet, Suite 620, Austin, Texas 78701-3218.

       5.2     Kroger Texas, L.P. d/b/a Kroger Store is a foreign limited partnership organized

under the laws of the State of Ohio, and doing business in Dallas County, Texas. This Defendant

owns the property and premises where the subject incident occurred. Service of process may be

had upon Defendant Kroger Texas, L.P. d/b/a Kroger Store by serving a citation on its registered

agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E.

7th Street, Suite 620, Austin, Texas 78701-3218.

       5.3     Plaintiff Paula McCauley is an individual residing in Dallas County, Texas. The

last three digits of her social security number are 468.




PLAINTIFF'S ORIGINAL PETITION- PAGE 2
 Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                    Page 12 of 45 PageID 18




                                               VI. FACTS

       6.1     On November 20, 2018, Paula McCauley was shopping at Kroger Store #509,

owned by The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store, located

at 4901 Maple Ave. Dallas, TX 75235.

       6.2     Paula McCauley was walking in Kroger Store #509 in the produce area when she

slipped and fell on wet greens on the floor. Based on information and belief, in the 30 minutes

before Ms. McCauley's fall there was an employee in the area that was stocking greens and

allowed some wet greens to fall onto the floor. The wet greens were not open and obvious to Paula

McCauley. The wet greens created a dangerous condition which caused Paula McCauley's fall.

       6.3     Plaintiffs injuries as a result of this fall include a break in Plaintiffs humerus and

other serious and disabling injuries.

                     VII.   CAUSE OF ACTION AGAINST DEFENDANTS

       7.4     Plaintiff would show that the negligent acts and omissions of said Defendant were

a direct and proximate cause of the incident in question and the resulting injuries and damages she

sustained. The violations, negligent acts and omissions are, among oth~rs, as follows:

               a.-      Creating a dangerous condition on the Defendant's premises;

               b.       Failing to remove the dangerous condition created on the Defendant's
                        premises;

               c.       Failing to warn the Plaintiff of the dangerous condition created on its
                        premises;

               d.       Failing to adequately inspect the Defendant's premises for the dangerous
                        condition created.

       7.5     Said incident and resulting injuries were alsq proximately caused by the negligence

of the Defendant, its employees, agents, and representatives.
PLAINTIFF'S ORIGINAL PETITION- PAGE 3
 Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                         Page 13 of 45 PageID 19




                                    VIII. VICARIOUS LIABILITY

           8.1    At all times material, the Defendant The Kroger Co. d/b/a Kroger Store and its

 employees, agents, and representatives were acting within the scope of its contract with the                (


 Defendant Kroger Texas, L.P. d/b/a Kroger Store.

                                             IX. DAMAGES

           9.01   As a result of the incident described herein, Plaintiff incurred reasonable and

 necessary medical expenses and, in all reasonable probability, such medical expenses will continue·

 in the future.

           9.02   Plaintiff has experienced mental anguish in the past as a result of physical injuries

 and, in all reasonable probability, will sustain mental anguish in the future as a result of physical

·.mJunes.

           9.03   Plaintiff has experienced physical pain and suffering in the past as a result of

 physical injuries, and in all reasonable probability, will sustain physical pain and suffering in the

 future as a result of her physical injuries.

           9.04   Plaintiff has experienced physical impairment or physical incapacity in the past as

 a result of the incident and, in all reasonable probability, will sustain physical impairment or

 physical incapacity in the future.

           9.05   Plaintiff has suffered lost wages and/or lost earning capacity in the past as a result·

 of the incident and, in all reasonable probability, such    lo~t   earning capacity will continue in the

 future.

           9.06   Plaintiff has suffered disfigurement in the past as a result of the incident and, in all

 reasonable probability, such disfigurement will continue in the future.


PLAINTIFF'S ORIGINAL PETITION- PAGE 4
      Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                     Page 14 of 45 PageID 20
,,



            9.07    As a result of the above, Plaintiff seeks damages within the jurisdictional limits of

     this Court.

                                            X. JURY DEMAND

            Plaintiff requests that a jury be convened to try the factual issues in this cause.


                                                 XI. PRAYER

            10.1        Plaintiff ask upon final trial .of this matter they recover a judgment against

     Defendants that includes:

                   a.       damages in excess of the minimum jurisdictional limits of this Court;

                   b.       pre-judgment interest as provided by law;

                   c.       post-judgment interest at the highest rate allowed by law;

                   d.       costs of suit; and

                   e.       all other relief to which Plaintiff may be justly entitled.

                                                    Respectfully submitted,

                                                    SOMMERMAN, MCCAFFITY, QUESADA &
                                                    GEISLER, LLP

                                                   Is/ Sean J McCaffity
                                                   Sean J. McCaffity
                                                   State BarNo. 24013122
                                                   smccaffity@textrial.coin
                                                   Alexandria Risinger
                                                   State BarNo. 24095215
                                                   arisinger@textrial.com
                                                   3811 Turtle Creek Dr., Suite 1400
                                                   Dallas, TX 75219
                                                   214/720-0720
                                                   214/720-0184 (fax)
                                                         '

                                                   ATTORNEYS FOR PLAINTIFF


     PLAINTIFF'S ORIGINAL PETITION-PAGE 5
                                   ----------------CERTIFIED MAIL®            r------------_.,.-,
                        Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19             Page 15      of 45 PageID 21
                                                                                           :j . ':'
                                                                                            ~


                                                                                                                                                  U.~~/§STA~E
                                                                                                .•''       .\,
                                                                                                       ·;.. '·:
                                                                                                . ~;
                                                                                                                                                 ·FX          PAID



                                          II                    II
                                                                                                                                                       L EN ·  .

                                                                                                  ·~:a                  :
                                                                                                                                                  D LL.A , TX
                                                                                                                                                 75238 .         .


                                                                                                                                   II Ill II
                                                                                                                                                 APR 2~ 19
                                                                                                                                                 AMOU T    .
                                                                                                ·:,:K~:;~:~:::~~n   ·
                                        7018 1130 0001 7479 3031                                   '.,~? . 10QCt .                                  $7.45            .~
j.O. BOX 38066                                                                                                                       78701        R2305K1397<18·07
                                                           --~--~~

DALLAS, TX .75238




                             \
                             I
                             r
                                                                                                                             .,
                                                                                                                            '·]:


                             (                                                                                               ']
                             I



                         .
                             I
                             i
                             ~
                             (
                                                                                                                            !
                                                                                                                            f
                             I                                                                                               I
                             4                                                                                              )
                                                                                                                            ]
                                                                                                                            )
                             t                                                                                              .I
                             1,'
                                                                                                                            .l
                             ~                                                                                              L
                             r
                             {
                             [
                             l
                             (
                                                                                                                            f)
                             l                                                                                              l
                                                                                                                            l


                    L        I
                             l
                                                                                                                            l
                                                                                                                            t
                                                                                                                            1·J         d
                                                                                                                                             ~




                                               Corporation Service Company, RegAgt
                                               The Kroger Co.
                                               211 E. 7th Street, Suite 620
                                               Austin, Tx 78701-3218
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 16 of 45 PageID 22




                 EXHIBIT 3




                                                          Exhibit 3
                                                                                                                FILED
                                                                                                    DALLAS COUNTY
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                      Page 17 of 45 PageID 23     5/21/2019 1:28 PM
                                                                                                       FELICIA PITRE
                                                                                                    DISTRICT CLERK


                                    CAUSE NO. DC-19-05319                                      Daniel Macias



                                              RETURN

Came to my hand:       April23, 2019 at 4:45p.m.

To:                    The Kroger Co..

   x   Citation
   x   Plaintiff's Original Petition
   x   Request for Disclosure

Delivered by me on: April24, 2019 at 4:55 p.m.

Delivered by me at: 211 E. 7th Street, Suite 620, Austin, Tx 78701 , in Travis County, by
                    delivering to The Kroger Co., by delivering to its Registered Agent,
                    Corporation Service Company d/b/a CSC-Lawyers Incorporating Service
                    Company, by delivering to Kyle Ratzlaff, an employee available during
                    normal business hours to receive service of process, by Certified Mail,
                    Return Receipt Requested, a true copy of the above specified civil process,
                    having frrst endorsed on such copy the date of delivery. I am over eighteen
                    ( 18) years of age and not a party to or interested in the outcome of this case.
                    This return is attached to original process or a copy thereof. All statements
                    and facts herein contained are within my personal knowledge.

                       ************************************************************

                       "My name is Alan R. Davis. My date of birth is 8/25/62. My address is P.O.
                       Box 38066, Dallas, Texas, 75238, United States of America. I declare under
                       penalty of perjury the foregoing is true and correct. Executed in Dallas
                       County, Texas on May 21, 2019.




                       Alan R. Davis, Authorized Person, Declarant" SCH-399, Expires 7/31120
                       P. 0. Box 38066, Dallas, Tx 75238, (214) 893-8956
                       ad@investigationsltd.net




                                              Page 1 of 1
Jl.~i'.l/
 y.'J7)                Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                        Page 18 of 45 PageID 24
 f?.l/"3~?


  FORM NO. 353-3- CITATION                                                                                               ESERVE
  THE STATE OF TEXAS                                                                                                 CITATION
   To:
            THE KROGER CO.
                                                                                                                    DC-19-05319
            D/B/A KROGER STORE AND KROGER TEXAS, LP. D/B/A KROGER STORE
            SERVING CORPORATION SERVICE COMPANY
            211 E 7TH ST STE620
                                                                                                                   PAULA MCCAULEY
            AUSTIN TX 78701                                                                                                  vs.
                                                                                                                    THE KROGER CO.
  GREETINGS:
  You have been sued. You may employ an attorney. If you or your attorney do not file a written
  answer with the clerk who issued this citation by I 0 o'clock a.m. of the Monday next following the                ISSUED THIS
  expiration of twenty days after you were served this citation and petition, a default judgment may be          15th day of April, 2019
  taken against you. Your answer should be addressed to the clerk of the 162nd District Court at 600
  Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                   FELICIA PITRE
  Said Plaintiff being PAULA MCCAULEY                                                                            Clerk District Courts,
                                                                                                                 Dallas County, Texas
  Filed in said Court 12tb day of April, 2019 against

  THE KROGER CO. D/B/A KROGER STORE AND KROGER TEXAS, LP. D/B/A KROGER                                       By: KARl MALONE, Deputy
  STORE

  For Suit, said suit being numbered DC-19-05319, the nature of which demand is as follows :                     Attorney for Plaintiff
  Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                          SEAN J MCCAFFITY
  accompanies this citation. If this citation is not served, it shall be returned unexecuted.                 SOMMERMAN MCCAFFITY &
                                                                                                                     QUESADALLP
  WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                3811 TURTLECREEKBLVD
  Given under my hand and the Seal of said Court at office this 15th day of April, 2019.                               SUITE 1400
                                                                                                                    DALLAS TX 75219
  ATIEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                        214-720-0720
                                 Y . tll~                                                                        Smccaffity@textrial.com
                          By_ _;~
                               ~_rr
                                  _ _ _ _ _ _____..J Deputy
  KARl MALONE
                                                                                                                : ALA . COU TV
                                                                                                                   ERVICE EES
                                                                                                                       OT AID
                          Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                                           Page 19 of 45 PageID 25



                                                                       OFFICER'S RETURN
Case No. : DC-19-05319

Court No.l62nd District Court

Style: PAULA MCCAULEY

vs.

The Kroger Co.
Came to hand on the                      day of _ _ _ _ _ _ _        _J   20_ _ ___, at                o'clock._ _ _ _.M. Executed at _ _ _ _ _ _ _ _ _ _ _ ___,

within the County of                                   at                 o'clock         .M. on the                      day of._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,

20                     by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _ _ _ _.miles and my fees are as follows: To certifY which witness my hand.



                              For serving Citation           $_ _ __

                                For mileage                  $_ _ _ _                      of_ _ _ _ _ _ _County,_
                                                                                                                 · _ _ _ _ _ _ __

                                For Notary                   $._ _ __                       By_ _ _ _ _ _ _ _ _ _ _ _ _ _~Deputy

                                                               (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said._ _ _ _ _ _ _ _ _ _ _before me this _ _ _day of _ _ _ _ _ _ _ _ _ , 20_ _                          __J




to certify which witness my hand and seal of office.




                                                                                          Notary Public_ _ _ _ _ _ _ _County_ _ _ _ _ __
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                 Page 20 of 45 PageID 26


Tracking Number: 70181130000174793031

April29, 2019, 8:14am
Delivered
AUSTIN, TX 78744
Your item was delivered at 8:14am on April 29, 2019 in AUSTIN, TX 78744.



April27, 2019, 10:43 am
Delivery Attempted - No Access to Delivery Location
AUSTIN, TX 78744



April 27, 2019, 9:42am
Arrived at Unit
AUSTIN, TX 78744



April 26, 2019, 9:44 am
Out for Delivery
AUSTIN, TX 78701



April 26, 2019, 9:34 am
Sorting Complete
AUSTIN, TX 78701



April 26, 2019, 5:22 am
Arrived at USPS Facility
AUSTIN, TX 78744



April 26, 2019, 4:22 am
Departed USPS Regional Facility
AUSTIN TX DISTRIBUTION CENTER



April 25, 2019, 9:06am
Arrived at USPS Regional Facility
AUSTIN TX DISTRIBUTION CENTER
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                                           Page 21 of 45 PageID 27


April 25, 2019, 4:24 am
Departed USPS Regional Facility
COPPELL TX DISTRIBUTION CENTER



April 25, 2019, 12:04 am
Arrived at USPS Regional Origin Facility
COPPELL TX DISTRIBUTION CENTER



April 24, 2019, 6:02 pm
Departed Post Office
DALLAS, TX 75238
                                                                   U.S. Postal ServiceTM
------------------------------ ~                                   CERTIFIED MAIL® RECEIPT
                                                       rn          Domestic Mail Only
April 24, 2019, 5:01 pm
USPS in possession of item                             ~ ~~~~~~~~~Em~~~~
DALLAS, TX 75238                                       ~ b-=-~~~~~~~-------.--~~~~f---~
                                                       ::r-
                                                       ~ ~~~~~~~~~~~~~
                                                       ~
                                                       t:l
                                                       t:l
                                                       t:l
                                                       t:l    ~~~~~~~~====~
                                                       f'TI
                                                       ~
                                                       ~

                                                       qJ           Corpora!it'h• Service Company, Reg Agt
                                                       ~            The Kroger Co.
                                                       t:l    $<
                                                       ~            211 E. 7th Street, Suite 620
                                                                    Austin, Tx 78701-3218
                                                               S Form 3800, April 2015 PSN




                           SENDER: COMPLETE THIS SECTION
                           • Complete items 1, 2, and 3.
                           • Print your name and address on the reverse                                                 0 Agent
                             so that we can return the card to you.                                                     0
                           • Attach this card to the back of th!'! mailpiece,                                      C. Date of Delivery
                             or on the front if space permits.

                                                                                                                           Yes
                                                                                                                        DNa
                             Corporation Service Com pany, Reg Agt
                             The Kroger Co.
                             211 E. 7th Street, Suite 620
                             Austi n, Tx 78701-3218



                               1111111111111111111111111111111111111111111111
                                 9590 9402 4070 8092 8313 78




                                                                                                             Domestic Return Receipt
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 22 of 45 PageID 28




                 EXHIBIT 4




                                                          Exhibit 4
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
                                                                                                     5/17/2019 1:30 PM
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                Page 23 of 45 PageID 29               FELICIA PITRE
                                                                                                     DISTRICT CLERK

                                                                                                Loaidi Grove
                                    CAUSE NO. DC-19-05319

PAULA MCCAULEY,                        §         IN THE DISTRICT COURT
      Plaintiff,                       §
                                       §
v.                                     §         162ND JUDICIAL DISTRICT
                                       §
THE KROGER CO. D/B/A KROGER STORE      §
AND KROGER TEXAS, L.P.                 §
D/B/A KROGER STORE,                    §
      Defendants.                      §         DALLAS COUNTY, TEXAS
______________________________________________________________________________
        DEFENDANT KROGER TEXAS L.P.’S ORIGINAL ANSWER AND VERIFIED DENIAL

       COMES NOW, Defendant KROGER TEXAS L.P. (improperly named as “The Kroger Co.

d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store”) and files this, its Original Answer

and shows the Court as follows:

                                                I.
                                         VERIFIED DENIAL

        1.     By way of verified denial pursuant to Rule 93 of the Texas Rules of Civil

Procedure, Defendant denies that Plaintiff is entitled to recover from “The Kroger Co. d/b/a

Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store” in the capacity in which this entity has

been sued. Defendant denies that “The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P.

d/b/a Kroger Store” owned or operated the store at issue on the date of this incident.

Defendant also denies that “The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a

Kroger Store,” as named, is an entity in existence. Consequently, Plaintiff has no right or

potential right of recovery against “The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P.

d/b/a Kroger Store” because the proper party has not been sued. See, e.g., Ray Malooly Trust v.

Juhl, 186 S.W.3d 568, 571 (Tex. 2006).




DEFENDANT KROGER TEXAS L.P.’S ORIGINAL ANSWER AND VERIFIED DENIAL                           Page 1
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19               Page 24 of 45 PageID 30



                                                 II.
                                           GENERAL DENIAL

        2.      Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, demands strict proof thereof, and to the extent that such matters are

questions of fact, says Plaintiff should prove such facts by a preponderance of the evidence to a

jury if she can so do.

                                                III.
                                             DEFENSES

        3.      Defendant asserts that Plaintiff’s contributory negligence, actions, or omissions

were the sole, producing, or proximate cause of Plaintiff’s damages or injuries, if any, as

Plaintiff should have kept a proper lookout for her own safety and avoided the alleged

unreasonably dangerous condition.

        4.      To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff’s damages or injuries, if any.

        5.      Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

“unreasonably dangerous.”

        6.      Defendant may alternatively show that it adequately warned Plaintiff of the

condition, or that the condition was open and obvious, relieving Defendant of any duty to warn

of the condition or make it safe.

        7.      Defendant may further show that the accident complained of was an

unavoidable accident as that term is known in law.



DEFENDANT KROGER TEXAS L.P.’S ORIGINAL ANSWER AND VERIFIED DENIAL                          Page 2
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                  Page 25 of 45 PageID 31



       8.        Defendant may further show that the damages of which Plaintiff complains, if

any, were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and

said prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a

contributing cause of Plaintiff’s damages, if any.

       9.        Defendant may further show that Plaintiff breached her duty to mitigate

damages by failing to exercise reasonable care and diligence to avoid loss and minimize the

consequences of damages.

       10.       Defendant may further show that Plaintiff is malingering as that term is known in

the law.

       11.       Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

           12.   Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in

the unlikely event that an adverse judgment is rendered against it in this matter.

           13.   Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax

payments, or unpaid tax liability to any federal income tax law.




DEFENDANT KROGER TEXAS L.P.’S ORIGINAL ANSWER AND VERIFIED DENIAL                             Page 3
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                 Page 26 of 45 PageID 32



                                               IV.
                                             PRAYER

       Defendant respectfully prays that Plaintiff take nothing by this cause of action, that

Defendant be permitted to recover the costs expended on its behalf, and for such other and

further relief to which Defendant may show itself justly entitled, in law or in equity.

                                              Respectfully submitted,

                                              /s/ Jack Ormond
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Jack Ormond
                                              State Bar No. 24037217
                                              jormond@peavlerbriscoe.com
                                              PEAVLER I BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (Telephone)
                                              (214) 999-0551 (Facsimile)

                                              ATTORNEYS FOR DEFENDANTS



                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record in accordance with the Texas Rules of Civil Procedure on May 17, 2019.

                                              /s/ Jack Ormond
                                              Jack Ormond




DEFENDANT KROGER TEXAS L.P.’S ORIGINAL ANSWER AND VERIFIED DENIAL                         Page 4
 Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                  Page 27 of 45 PageID 33


                                                    VERIFICATION


STATE OF TEXAS                                  §
                                                §
COUNTY OF DALLAS                                §

        Before me, the undersigned authority, did personally appear Jack Ormond, who upon
his oath deposes and says that he is one of the attorneys for Defendant, that he has never been
convicted of a crime, and that he is over the age of 21 and competent to make this verification.
Accordingly, Mr. Ormond verifies that the facts alleged in Paragraph 1 of the foregoing pleading
are true and correct.




          Subscribed and sworn to before me on this /?#Jay of May, 2019.




 ..l''~~~~f.t:''.-.. STEPHANIE MACDONALD
                                                     ~~tr?lfl!::!!
~f:·::..A.:·:~~ Notary Public, State of Texas
~~_;;.~.·~~~ Comm . Expire s 11 ·20·2021
 ,,,,;,m,~,,     Notary 10 131357315




DEFENDANT KROGER TEXAS L.P.'S ORIGINAL ANSWER AND VERIFIED DENIAL                         PageS
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 28 of 45 PageID 34




                 EXHIBIT 5




                                                          Exhibit 5
     Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                                   Page 29 of 45 PageID 35


                                                CAUSE NO. DC-19-05319


     PAULA MCCAULEY
                                                                                   In the District Court
     vs.                                                                           Dallas County, Texas
     The Kroger Co.                                                                162nd District Court

                             l62nd UNIFORM SCHEDULING ORDER (LEVEL 3)
                                (Revised for the 162"" District Court April9, 2018)

       In accordance with Rules 166, 190 and 192 of the Texas Rules of Civil Procedure, the Court
makes the following order to control the schedule of this cause.

         I.       This case will be ready and is set for Jury trial on 05119/2020 at 9:00 a.m. (the "Trial
Setting"'). Reset or continuance of the Trial Setting will not alter any deadlines in this Order or established
by the Texas Rules of Civil Procedure, unless otherwise provided by order. All parties are required to
announce for trial on the Thursday before their trial begins on Tuesday at 9:00 a.m. Failure to announce
by I 0:30 a.m. on the Friday before the designated trial setting may result in dismissal of the case. Cases
not reached on the designated trial date are to be ready for trial on a 24-hour notice during their two-week
trial docket. If not reached as set, the case will be carried to the next week. Failure to comply with the
deadlines contained herein shall not support a motion to continue this matter.

          2.        Pretrial matters will be complete by the following dates:

a.        amended pleadings asserting
          new causes of action or defenses .......................... 120 days before the Trial Setting
b.        fact discovery closes ............................................. I 05 days before the Trial Setting
c.        party seeking affirmative relief to designate
          experts & provide reports ..................................... ! 05 days before the Trial Setting
d.        party opposing affirmative relief to designate
          expe11s & provide reports ..................................... 90 days before the Trial Setting
e.        designation of rebuttal experts
          & provide reports ................................................. 75 days before the Trial Setting
f.        all expert discovery closcs ................................... .45 days before the Trial Setting
g.        other amended pleadings ..................................... .45 days before the Trial Setting
h.        all dispositive motions will be heard ............ .30 days before the Trial Setting

The parties may by written agreement alter these deadlines. Amended pleadings responsive to timely filed
pleadings under this schedule may be filed after the deadline for amended pleadings if filed within two (2)
weeks after the pleading to which they respond. Except by agreement of the party, leave of court, or
where expressly authorized by the Texas Rules of Civil Procedure, no party may obtain discovery of
information subject to disclosure under Rule 194 by any other form of discovery.

         3.      Any objection or motion to exclude or limit expert testimony due to qualification of the
expert or reliability of the opinions must be tiled no later than seven (7) days after the close of expert
discovery, or such objection is waived. Any motion to compel responses to discovery (other than relating
to factual matters arising after the end of fact discovery) must be tiled no later than seven (7) days after
the close of fact discovery or such complaint is waived, except for the sanction of exclusion under Rule
193.6
 Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                         Page 30 of 45 PageID 36



         4.      Each side may have 75 hours of depositions and each party may have 50 interrogatories,
subject to the conditions of Rule !90.3(b) (2) and (3).

         5.      No additional parties may be joined more than eight (8) months after the commencement
of this case except on motion for leave showing good cause. This paragraph does not otherwise alter the
requirements of Rule 38. The party joining an additional party shall serve a copy of this Order on the new
party concurrently with the pleading joining that party.

         6.     The parties shall mediate this case no later than thirty (30) days before the Initial Trial
Setting, unless otherwise provided by court order. Mediation will be conducted in accordance with the
Standing Dallas County Civil District Court Order Regarding Mediation, which is available on the court's
website. All parties shall contact the mediator to arrange the mediation

         The mediator may be selected by agreement of all parties. The parties have ninety (90) days
tram the date this Order to select a Mediator and to advise the court in writing of the mediator selected. If
the pa1ties fail to do so, the court will appoint a mediator.

         7.       fourteen ( 14) days before the Trial Setting, in jury trial, the parties shall exchange a list
of exhibits, including any demonstrative aids and atTidavits, and shall exchange copies of any exhibits not
previously produced in discovery: over-designation is strongly discouraged and may be sanctioned.
Except for records to be offered by way of business record aftidavits, each exhibit must be identified
separately and not by category or group designation. Rule 193.7 applies to this designation. Seven (7)
days before the Trial Setting, in non-jury cases, the parties shall exchange and file with the Court
Proposed Findings of Fact and Conclusions of Law. On or before Ten (I 0) days before the Trial Setting,
the attorneys in charge for all parties shall meet in person to confer on stipulations regarding the materials
to be submitted to the Court under this paragraph and attempt to maximize agreement on such matters.
By 4 pm on the Thursday before the Trial Setting, the parties shall file with the Court the materials stated
in Rule 166(e)-(l), an estimate of the length of trial, designation of deposition testimony to be offered in
direct examination, and any motions in limine. Failure to file such materials may result in dismissal for
want of prosecution or other appropriate sanction.

       Plaintitl/Plaintiffs counsel shall serve a copy of this order on any currently named defendants
answering after the date of this order.

      The Court expects the parties to be familiar with the Court's Policies and
Procedures located on the Court's website,


SIGNED May 22,2019.



                                                   District Judge
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 31 of 45 PageID 37




                 EXHIBIT 6




                                                          Exhibit 6
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                                Page 32 of 45 PageID 38




                                      In The District Court
                                     of Dallas County, Texas
                                       162nd District Court
                                                                                                  May 22,2019


 JOHN JACK ORMOND
 2215 WESTGATE PLAZA
 GRAPEVINE TX 76051




 IN RE: DC-19-05319
        PAULA MCCAULEY vs. The Kroger Co.

   THE COURT REQUIRES A COURTESY COPY OF ALL PLEADINGS SCHEDULED
              FOR HEARING ONE WEEK BEFORE THE HEARING

 PLEASE NOTE THE FOLLOWING:

 ORDER SIGNED.


 Melinda Thomas, Court Coordinator
 162nd Judicial District Court
 George L. Allen, Sr. Courts Bldg. - 7th Floor
 600 Commerce Street, Room 730B
 Dallas, TX 75202
 214-653-7348 (office)
 214-653-7195 (fax)
 mthomas@dallascourts.org
 Review your case information at: http://courts.dallascounty.org
 Revised Dallas Local Rules can be found at: www.dallascourts.com-rules-locrulnw.htm.url
 UPDATE YOUR CONTACT INFORMATION AT:                                                       www.danascourts.com




               All counsel of record and pro se litigants must be copied
                  on all e-mail and fax communications to the Court
         "MEDIATION MUST OCCUR PRIOR TO YOUR TRIAL SETTING"
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 33 of 45 PageID 39




                 EXHIBIT 7




                                                          Exhibit 7
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                 Page 34 of 45 PageID 40



                                      CAUSE NO. DC-19-05319

PAULA MCCAULEY                    §                          IN THE DISTRICT COURT
     Plaintiff,                   §
                                  §
v.                                §                          DALLAS COUNTY, TEXAS
                                  §
THE KROGER CO. D/B/A KROGER STORE §
AND KROGER TEXAS, L.P.            §
D/B/A KROGER STORE                §
      Defendants.                 §                          162ND JUDICIAL DISTRICT


                 PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES Paula McCauley, Plaintiff, and files this her First Amended Plaintiff’s

Original Petition complaining of The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a

Kroger Store (hereinafter referred to as “Defendants”), and would respectfully show unto the Court

as follows:

                               I. DISCOVERY CONTROL PLAN

       1.1     Pursuant to Rule 190 et seq of the Texas Rules of Civil Procedure, Plaintiff requests

a Level III discovery control plan.

                               II. REQUEST FOR DISCLOSURE

       2.1     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests

Defendants to disclose, within fifty (50) days of service of this request, the information and

material described in Rule 194.2 of the Texas Rules of Civil Procedure. Plaintiff specifically

requests the responding party to produce responsive documents at the undersigned law offices

within fifty (50) days of service of this request.




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 1
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                  Page 35 of 45 PageID 41



                                        III. NOTICE OF INTENT

       3.1     Plaintiff gives notice of intent to utilize items produced by Defendants in discovery

in the trial of this matter, and the authenticity of such items is self-proven per Texas Rule of Civil

Procedure 193.7.

                                IV. MINIMUM JURISDICTION

       4.1     The amount in controversy, exclusive of interest and costs, is in excess of the

minimum jurisdictional limits of this Court.

                                           V. PARTIES

       5.1     The Kroger Co. d/b/a Kroger Store is a foreign for-profit corporation organized

under the laws of the State of Ohio, and doing business in Dallas County, Texas. Service of process

may be had upon Defendant The Kroger Co. d/b/a Kroger Store by serving a citation on its

registered agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service

Company, 211 E. 7thStreet, Suite 620, Austin, Texas 78701-3218.

       5.2     Kroger Texas, L.P. d/b/a Kroger Store is a foreign limited partnership organized

under the laws of the State of Ohio, and doing business in Dallas County, Texas. This Defendant

owns the property and premises where the subject incident occurred. Service of process may be

had upon Defendant Kroger Texas, L.P. d/b/a Kroger Store by serving a citation on its registered

agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E.

7th Street, Suite 620, Austin, Texas 78701-3218.

       5.3     Plaintiff Paula McCauley is an individual residing in Dallas County, Texas. The

last three digits of her social security number are 468.




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 2
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                   Page 36 of 45 PageID 42



                                                VI. FACTS

       6.1     On November 20, 2018, Paula McCauley was shopping at Kroger Store #509,

owned by The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store, located

at 4901 Maple Ave. Dallas, TX 75235.

       6.2     Paula McCauley was walking in Kroger Store #509 in the produce area when she

slipped and fell on wet greens on the floor. Based on information and belief, in the 30 minutes

before Ms. McCauley’s fall there was an employee in the area that was stocking greens and

allowed some wet greens to fall onto the floor. The wet greens were not open and obvious to Paula

McCauley. The wet greens created a dangerous condition which caused Paula McCauley’s fall.

       6.3     Plaintiff’s injuries as a result of this fall include a break in Plaintiff’s humerus and

other serious and disabling injuries.

                    VII.   CAUSE OF ACTION AGAINST DEFENDANTS

       7.4     Plaintiff would show that the negligent acts and omissions of said Defendant were

a direct and proximate cause of the incident in question and the resulting injuries and damages she

sustained. The violations, negligent acts and omissions are, among others, as follows:

               a.      Creating a dangerous condition on the Defendant’s premises;

               b.      Failing to remove the dangerous condition created on the Defendant’s
                       premises;

               c.      Failing to warn the Plaintiff of the dangerous condition created on its
                       premises;

               d.      Failing to adequately inspect the Defendant’s premises for the dangerous
                       condition created.

       7.5     Said incident and resulting injuries were also proximately caused by the negligence

of the Defendant, its employees, agents, and representatives.




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 3
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                     Page 37 of 45 PageID 43



                                  VIII. VICARIOUS LIABILITY

        8.1      At all times material, the Defendant The Kroger Co. d/b/a Kroger Store and its

employees, agents, and representatives were acting within the scope of its contract with the

Defendant Kroger Texas, L.P. d/b/a Kroger Store.

                                            IX. DAMAGES

        9.01     As a result of the incident described herein, Plaintiff incurred reasonable and

necessary medical expenses and, in all reasonable probability, such medical expenses will continue

in the future.

        9.02     Plaintiff has experienced mental anguish in the past as a result of physical injuries

and, in all reasonable probability, will sustain mental anguish in the future as a result of physical

injuries.

        9.03     Plaintiff has experienced physical pain and suffering in the past as a result of

physical injuries, and in all reasonable probability, will sustain physical pain and suffering in the

future as a result of her physical injuries.

        9.04     Plaintiff has experienced physical impairment or physical incapacity in the past as

a result of the incident and, in all reasonable probability, will sustain physical impairment or

physical incapacity in the future.

        9.05     Plaintiff has suffered disfigurement in the past as a result of the incident and, in all

reasonable probability, such disfigurement will continue in the future.

        9.06     As a result of the above, Plaintiff seeks damages within the jurisdictional limits of

this Court.

                                         X. JURY DEMAND

        Plaintiff requests that a jury be convened to try the factual issues in this cause.



PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 4
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                   Page 38 of 45 PageID 44



                                            XI. PRAYER

       10.1        Plaintiff ask upon final trial of this matter they recover a judgment against

Defendants that includes:

              a.       damages in excess of the minimum jurisdictional limits of this Court;

              b.       pre-judgment interest as provided by law;

              c.       post-judgment interest at the highest rate allowed by law;

              d.       costs of suit; and

              e.       all other relief to which Plaintiff may be justly entitled.

                                               Respectfully submitted,

                                               SOMMERMAN, MCCAFFITY, QUESADA &
                                               GEISLER, LLP

                                               /s/ Sean J. McCaffity
                                               Sean J. McCaffity
                                               State Bar No. 24013122
                                               smccaffity@textrial.com
                                               Alexandria Risinger
                                               State Bar No. 24095215
                                               arisinger@textrial.com
                                               3811 Turtle Creek Dr., Suite 1400
                                               Dallas, TX 75219
                                               214/720-0720
                                               214/720-0184 (fax)

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 5
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19             Page 39 of 45 PageID 45



                              CERTIFICATE OF SERVICE

        I hereby certify by my signature above that a true and correct copy of the foregoing
instrument has this date been sent to all attorneys of record in the above-styled and numbered
matter, said service being effected in the following manner:

       Certified Mail/Return Receipt Requested                          _______

       Hand Delivery                                                    _______

       Facsimile                                                        _______

       Electronic Mail                                                  _______

       Electronic Filing                                                __X____

DATED: June 19, 2019




PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION– PAGE 6
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 40 of 45 PageID 46




                 EXHIBIT 8




                                                          Exhibit 8
                                                                                                                          FILED
                                                                                                              DALLAS COUNTY
                                                                                                               8/9/2019 2:46PM
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                           Page 41 of 45 PageID 47             FELICIA PITRE


- PEAVLE                           . ·R.·IS·,C_OE- -Jac_
                                   B                   kOrm_ond                                        -      DISTRICTCLERK
                                                                                jormond@peavlerbriscoe.corrCAROL YN SELLERS
                TRIAl A:TTURNEfS AND COUNSELORS                                        (817)756-7415




                                                 August 9, 2019



Via Electronic Filing
162nd District Court
George L. Allen, Sr. Courts Building- 7th Floor
600 Commerce Street, Room 730B
Dallas, TX 75202

         Re:    Cause No. DC-19-05319; Paula McCauley v. The Kroger Co. d/b/a Kroger Store and
                Kroger Texas, L.P. d/b/a Kroger Store; pending in the 162nd Judicial District Court,
                Dallas County, Texas

To the Clerk of the Court:

       Please be advised the parties have agreed to appoint Jim Juneau of Gilbert Mediation
Group, CBS Television Tower, 12001 N. Central Expwy, Ste 650, Dallas, Texas 75243, to act as
mediator in the above-captioned action.

         Please do not hesitate to contact me if you should have any questions.

                                                 Sincerely,

                                                 /sf Jack Ormond

                                                 Jack Ormond

JO/msf

cc:      Sean J. McCaffity
         Alexander Risinger
         SOMMERMAN, MCCAFFITY, QUESADA & GEISLER, LLP
         3811 Turtle Creek Dr., Suite 1400
         Dallas, Texas 75219




                                            2215 Westgate Plaza
                                          Grapevine, Texas 76051
                                  {214) 999-0550 main I {214) 999-0551 fax
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 42 of 45 PageID 48




                 EXHIBIT 9




                                                          Exhibit 9
  Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                           Page 43 of 45 PageID 49

                                                                                      Jack Ormond
                                                                                jormond@peavlerbriscoe.com
                                                                                      (817) 756-7415




                                              September 26, 2019


Via Email
Sean J. McCaffity
Alexander Risinger
SOMMERMAN, MCCAFFITY, QUESADA & GEISLER, LLP
3811 Turtle Creek Dr., Suite 1400
Dallas, Texas 75219

        Re:    Cause No. DC-19-05319; Paula McCauley v. The Kroger Co. d/b/a Kroger Store
               and Kroger Texas, L.P. d/b/a Kroger Store; pending in the 162nd Judicial District
               Court, Dallas County, Texas
Sean:
        Because we are attempting to ascertain the amount in controversy, we request that Plaintiff
stipulate that she is not seeking, and will not amend her Petition to seek in the future, damages in
excess of $75,000, exclusive of interest and costs. Furthermore, in the event a jury awards more
than $75,000 in damages, we request that Plaintiff agree and stipulate to a remittitur that establishes
the total damages awarded to Plaintiff will be capped at $75,000, exclusive of interest and costs.
        Please sign below and return this stipulation if Plaintiff will so stipulate. If we do not hear
back from you within a reasonable period of time, but in no event later than October 15, 2019 at
5:00 p.m., we will assume that Plaintiff refuses to stipulate. As you may know, case law in the
Fifth Circuit supports the argument that a refusal to stipulate that a plaintiff will not amend her
petition or otherwise limit her recovery to $75,000, exclusive of interest and costs, will establish
by a preponderance of the evidence that the plaintiff’s claim is removable under 28 U.S.C. §§
1332, 1441 and 1446. If Plaintiff fails and refuses to enter this stipulation, we intend to use such
failure and refusal to establish that the amount in controversy actually exceeds $75,000, exclusive
of interest and costs.
        Please do not hesitate to contact me if you should have any questions.
                                                 Sincerely,

                                                 /s/ Jack Ormond
                                                 Jack Ormond

So Stipulated:

________________
Sean J. McCaffity
Attorney for Plaintiff



                                            2215 Westgate Plaza
                                          Grapevine, Texas 76051
                                  (214) 999-0550 main | (214) 999-0551 fax
Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19   Page 44 of 45 PageID 50




                 EXHIBIT 10




                                                          Exhibit 10
 Case 3:19-cv-02673-D Document 1-2 Filed 11/08/19                            Page 45 of 45 PageID 51

From:              Jack Ormond
To:                Sean McCaffity
Cc:                Joy Rose
Subject:           RE: Diversity jurisdiction: McCauley v. Kroger
Date:              Tuesday, October 15, 2019 6:09:09 PM




Sure. Can you let us know by the end of the week?

Jack Ormond
jormond@peavlerbriscoe.com
PEAVLER|BRISCOE
2215 Westgate Plaza
Grapevine, TX 76051
214.999.0550 main
817.756.7415 direct




-----Original Message-----
From: Sean McCaffity <SMcCaffity@textrial.com>
Sent: Tuesday, October 15, 2019 1:24 PM
To: Jack Ormond <jormond@peavlerbriscoe.com>
Subject: Diversity jurisdiction

Can you give me some more time on the amount in controversy letter? I’ve not had a chance to visit with Alex
about it in the McCauley case.
